COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-03-237-CV



IN RE JAMES W. LOOSE	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator's amended petition for writ of mandamus  and amended motion for expedited consideration and is of the opinion that relief should be denied.  Accordingly, relator's amended petition for writ of mandamus and amended motion for expedited consideration are denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.



PER CURIAM





PANEL B:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.



DAUPHINOT, J. would request response.



DELIVERED: August 29, 2003

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.